DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, multiple instances of the term "type" renders the claims indefinite because the claims include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. US 2018/0266533 in view of Ellis US 5,074,828.
Tamura discloses: 
Claim 1- an external gear (14); and an internal gear (18) that meshes with the external gear, wherein the external gear is formed of metal (paragraph 0037), 
Tamura does not disclose a carbon fiber reinforced resin.
	Ellis teaches a carbon fiber reinforced resin (column 3 lines 28-39) for the purpose of high tensile strength (column 3 lines 28-39).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura and provide a carbon fiber reinforced resin, as taught by Ellis, for the purpose providing a gear of high tensile strength.
Claim 2- wherein in the internal gear, a carbon fiber is exposed on a tooth surface (the gear taught by Ellis includes this feature see column 2 lines 19-22).
Claim 3- wherein the internal gear has a fluid solidification portion (molded portion) formed by solidifying the carbon fiber reinforced resin and a machined portion (machined tooth surface) subjected to machining, and the machined portion includes a tooth (product by process limitation see MPEP 2113, also column 1, lines 40-41).
Claim 4- an input shaft (12), wherein when an input rotation speed input to the input shaft is 2,000 rpm, a relative sliding speed between the external gear and the internal gear is 1,000 mm/s or lower (intended use does not differentiate apparatus claims see MPEP 2114).
Claim 5- wherein the gear device is a bending meshing type gear device or an eccentric oscillating type gear device (abstract).
Claim 6- wherein the gear device is a bending meshing type gear device (abstract), the gear device further comprises a wave generator shaft (12b) to which a driving force is input, and the wave generator shaft is a hollow cylindrical shaft rotating around a rotation axis (see figure 1).
Claim 7- herein the wave generator shaft includes a wave generator having a substantially elliptical outer shape in a cross section perpendicular to the rotation axis (paragraph 0018), and shaft portions (12c, 12d) provided on both sides of the wave generator in an axial direction and having a substantially circular outer shape in a cross section perpendicular to the rotation axis.
Claim 8- wherein the external gear is a flexible and substantially cylindrical member formed around the rotation axis (paragraph 0019), and is provided with teeth (14c) on an outer periphery thereof.
Claim 9- wherein the internal gear includes a first internal gear and a second internal gear (18A, 18B), the first internal gear and the second internal gear each include teeth (18c) on an inner periphery thereof, and the teeth are aligned in the axial direction (see figure 1), the teeth of one of the first internal gear and the second internal gear mesh with the teeth of the external gear on one side from a center in the axial direction, and the teeth of the other of the first internal gear and the second internal gear mesh with the teeth of the external gear on the other side from the center in the axial direction (see figure 1).

Claims 1, 5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over CHISHIMA et al. JP 2007315581 in view of Ellis US 5,074,828.
Masashi discloses:
Claim 1- an external gear (4); and an internal gear (3, 10, 11) that meshes with the external gear, wherein the external gear is formed of metal (paragraph 0009 of providing English translation), 
Masashi does not disclose a carbon fiber reinforced resin.
	Ellis teaches a carbon fiber reinforced resin (column 3 lines 28-39) for the purpose of high tensile strength (column 3 lines 28-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Masashi and provide a carbon fiber reinforced resin, as taught by Ellis, for the purpose providing a gear of high tensile strength.
Claim 5- wherein the gear device is a bending meshing type gear device or an eccentric oscillating type gear device (gear is an eccentric oscillating type gear see figures).
Claim 10- wherein the gear device is the eccentric oscillating type gear device (see figures), the gear device further comprises an input shaft (1) to which a driving force is input, and the input shaft includes a plurality of eccentric portions (2a,b).
Claim 11- wherein the external gear (3, 10, 11) is individually provided corresponding to each of the plurality of eccentric portions (2a,b), and is supported to be rotatable by the corresponding eccentric portion via an eccentric bearing (14).
Claim 12- wherein corrugated teeth are formed on an outer periphery of the external gear, and corrugated teeth are formed on an inner periphery of the internal gear (see figures a, b).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Kobayashi US 2002/0174741 in view of Ellis US 5,074,828.
Kobayashi discloses: an external gear (3); and an internal gear (2) that meshes with the external gear, wherein the internal gear is formed of metal (paragraph 0034).
Kobayashi does not disclose a carbon fiber reinforced resin.
Ellis teaches a carbon fiber reinforced resin (column 3 lines 28-39) for the purpose of high tensile strength (column 3 lines 28-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kobayashi and provide a carbon fiber reinforced resin, as taught by Ellis, for the purpose providing a gear of high tensile strength.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658